

113 HJ 78 IH: Making continuing appropriations for national intelligence program operations for fiscal year 2014, and for other purposes.
U.S. House of Representatives
2013-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS1st SessionH. J. RES. 78IN THE HOUSE OF REPRESENTATIVESOctober 3, 2013Mr. Young of Florida introduced the following joint resolution; which was referred to the Committee on AppropriationsJOINT RESOLUTIONMaking continuing appropriations for national intelligence program operations for fiscal year 2014, and for other purposes.That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for national intelligence program operations for fiscal year 2014, and for other purposes, namely:101.(a)Such amounts as may be necessary, at a rate for operations as provided for in the Department of Defense Appropriations Act, 2013 (division C of Public Law 113–6), and under the authority and conditions provided in such Act, for continuing the following projects or activities, conducted in fiscal year 2013, for which appropriations, funds, or other authority were made available under such Act, as set forth under the heading National Intelligence Program in the classified annex accompanying such Act:(1)Payment of personnel compensation and benefits for civilian employees whom the Director of National Intelligence determines necessary to continue—(A)producing finished intelligence for the President or senior military or civilian officials of the Federal government;(B)collecting human, signals, or technical intelligence;(C)conducting a covert action (as defined in section 503(e) of the National Security Act of 1947 (50 U.S.C. 3093(e))), as directed by the President;(D)providing analytic support to critical ongoing intelligence operations and military combat operations; and(E)maintaining the capability to provide warnings of counterterrorism and international terrorist threats to protect the life, safety, and security of the United States interests.(2)Payments under continuing contracts for compensation of a contract employee or employees whom the Director of National Intelligence determines necessary to support a function described in any subparagraph of paragraph (1).(b)The rate for operations provided by subsection (a) for each project or activity shall be calculated to reflect the full amount of any reduction required in fiscal year 2013 pursuant to—(1)any provision of division G of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), including section 3004; and(2)the Presidential sequestration order dated March 1, 2013, except as attributable to budget authority made available by the Disaster Relief Appropriations Act, 2013 (Public Law 113–2).102.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.103.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity; or (3) December 15, 2013.104.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.105.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities.106.It is the sense of Congress that this joint resolution may also be referred to as the Preserving Our Intelligence Capabilities Act .This joint resolution may be cited as the National Intelligence Program Operations Continuing Appropriations Resolution, 2014.